¶58 (concurring) — The majority reaches the correct result, which is compelled by our prior case authority. The majority opinion, when stripped of its unnecessary rhetoric and hyperbole, can be summarized simply: where the state law requires local government to *189perform specific acts, those local actions are not subject to local referendum.
C. Johnson, J.
*189¶59 The Growth Management Act (GMA), chapter 36.70A RCW, is a statewide coordinated effort to, among other things, encourage urban planning and development, reduce sprawl, and protect the environment. RCW 36-.70A.020. Under RCW 36.70A.130(l)(a), King County is required to review and, if necessary, revise its comprehensive land use plan and development regulations to ensure compliance with the GMA. Revisions may occur when, upon review, the county finds they are necessary to accomplish the stated goals of the GMA. Here, King County, after an extensive review process, found the challenged ordinances were necessary to protect critical areas. Thus, King County was statutorily required to adopt the ordinances.
¶60 In Whatcom County v. Brisbane, 125 Wn.2d 345, 884 P.2d 1326 (1994), we were presented with the question of whether a critical areas ordinance adopted by the Whatcom County Council pursuant to the GMA was subject to amendment by referendum under the county’s home rule charter. In holding the ordinance was not subject to referendum, we observed the act provides for an extensive public participation scheme and notably lacks a referenda provision. Neither the appellant nor amici have shown our holding in Brisbane is incorrect or harmful. Brisbane is directly on point and controls the outcome of this case. The legislature, through the GMA, granted authority to the legislative bodies of the county to enact development regulations such as the ones at issue here. The GMA is a comprehensive act intended to prevent uncoordinated and unplanned growth, as well as protect the environment, on a statewide level. Our holding in Brisbane recognized that permitting local referendum would jeopardize that statewide policy. I therefore concur in the result.
Madsen and Fairhurst, JJ., concur with C. Johnson, J.